Jf ottrtlj Court of Appeals


                                       November 25, 2014


                                      No. 04-14-003 82-CR


                                         Rene Escalame.
                                            Appellant


                                                v.



                                       The Stale of Texas,
                                             Appellee


                                    Trial Court Case No. 1679


                                         ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. APP. I'. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on January 7, 2015, to the following panel:
Justice Angelini. Justice Barnard, and Justice Martinez. All parties will be notified of the
Court's decision in this appeal in accordance with TEX. R. App. I1. 48.


       Either party may file a motion requesting the Court lo reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. API1. P. 39.8. Such a motion should be tiled within ten (10)
days from the date of this order.


       It is so ORDERFJ) on November 25, 2014.



                                                             Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this November 25. 2014.




                                                                          Sfle, Clerk '